


110 HJ 22 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 22
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Daniel E. Lungren of
			 California (for himself, Mr.
			 Boustany, Mr. Cannon,
			 Mrs. Emerson,
			 Mr. King of Iowa,
			 Mr. Lewis of Kentucky,
			 Mr. Norwood,
			 Mr. Rogers of Alabama,
			 Mr. Bartlett of Maryland,
			 Mr. Calvert,
			 Mr. Franks of Arizona,
			 Mr. Hunter,
			 Mr. McCotter,
			 Mr. Radanovich, and
			 Mr. Bachus) introduced the following
			 resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to marriage.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				
			 —
					1.Marriage in the United States shall consist
				only of a legal union of one man and one woman.
					2.No court of the United States or of any
				State shall have jurisdiction to determine whether this Constitution or the
				constitution of any State requires that the legal incidents of marriage be
				conferred upon any union other than a legal union between one man and one
				woman.
					3.No State shall be required to give effect
				to any public act, record, or judicial proceeding of any other State concerning
				a union between persons of the same sex that is treated as a marriage, or as
				having the legal incidents of marriage, under the laws of such other
				State.
					.
		
